internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-101072-00 date date x h w a b c d1 d2 d3 d4 d5 d6 d7 trust trust trust trust dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code x elected to be a subchapter_s_corporation beginning d1 with h and w as the sole shareholders on d2 h and w husband and wife transferred all their stock in x to trust trust was a revocable_living_trust which qualified as a grantor_trust under subpart e of part i of subchapter_j of chapter as such h and w were treated as the owners of the trust assets on d3 h died on d4 pursuant to provisions of trust the stock of x was transferred to trust trust and trust these transfers were done in consultation with and based on the advice of an attorney who was not aware that x was an s_corporation trust qualified as a grantor_trust but trust and trust did not qualify as grantor trusts a represents that trust and trust were qualified under sec_1361 to be qualified subchapter_s trusts qsst however no elections under sec_1361 qsst election was filed as to trust and trust on d5 w died provisions of trust provided that all the shares of x stock held by trust trust and trust should be distributed to b at the death of w a as successor trustee and executor of w’s estate hired a certified public accounting firm to help with any estate and income_tax filings as a result of w’s death on d6 the accounting firm advised a that trust and trust were ineligible shareholders of x and x’s s election had terminated on d4 on d7 a transferred all the shares of x owned by trust trust and trust to b and c b and c are married individuals a represents that the terminating event was not part of a plan to terminate x's s election or for tax_avoidance purposes x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 of the code defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 of the code provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts and representations submitted we hold that x’s s_corporation_election terminated on d4 when trust and trust ineligible s_corporation shareholders acquired x stock we also conclude that the termination was inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 x will be treated as continuing to be an s_corporation during the period from d4 to d7 and thereafter provided that the election was not otherwise terminated under sec_1362 from d4 to d5 trust and trust will be treated as trusts described in sec_1361 and w will be treated for purposes of sec_678 as the owner of that portion of the trusts consisting of x stock after d5 b will be treated as the owner of the x stock and on d7 and thereafter b and c will be treated as the owners of the x stock accordingly the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
